DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant’s submission filed on 4/12/2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsin-I Cindy Chen on 4/26/2021.
Cancel claims 14-16.
Election/Restrictions
3.	Claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 5,329,290) (machine translation provided by Applicant) in view of the textbook J.R. Davis: “Alloying,” 1 Dec. 2001, ASM, USA IBN: 0-087170-744-6 vol. 1, pages 460, 496-502 (copy previously provided) is withdrawn in view of Applicant’s persuasive arguments and the relevant case law [Kinetic Concepts, Inc. v. Smith and Nephew, Inc., 688 F.3d 1342 (Fed. Cir. 2012)] cited supporting said arguments.

Allowable Subject Matter
5.	Claims 12, 13, and 22 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the subject matter of the independent claims.
	Applicant’s arguments in view of the relevant case law cited of Kinetic Concepts, Inc. v. Smith and Nephew, Inc., 688 F.3d 1342 (Fed. Cir. 2012) is considered persuasive to overcome the prior art rejection previously on record.  The Examiner cites Ex parte Tessler, Appeal 2012-006616, PTAB 2014 which furthers the argument made by Applicant that can be summarized as advantageous function X provided by reference B is not a proper reason to combine if reference A already has advantageous function X.  In Ex parte Tessler, the Board reasoned that since the same advantageous function X (remote control in the Ex parte Tessler case law), there is no reason to combine/modify reference B to provide advantageous function X given reference A already has said advantageous function X.  This is true of the NiNb alloy of Inoue which already has the advantageous function of high temperature strength (Inoue: P13; Alloying textbook: Table 2).  Accordingly, there is no reason to modify Inoue by adding carbon to the NiNb alloy layer of Inoue and the rejection is withdrawn.  
	In an update of the prior art search, the following are cited as references that generally describe the state of the prior art with respect to Ni-Nb-C alloy materials or the addition of Nb and C to Ni alloy compositions; however, none teach the Ni alloy layer of the clad material with the specified ranges as recited in the instant independents claims:
	Shuh et al. (US 2014/0373751) teaches Ni-Nb-C ternary systems; however, the amounts of Nb and C are each well outside the ranges claimed for each.
Akio et al. (JP 2006-312779 A) (abstract provided) teaches:
   PROBLEM TO BE SOLVED: To provide a nickel based superalloy in which crystal 
particle diameters are made very small without exerting adverse influence on 
its mechanical properties, and to provide a method for producing the same. 
 
   SOLUTION: To a nickel based superalloy essentially consisting of nickel and 
at least comprising chromium, iron, niobium and carbon, an inoculation agent of 
an Ni-Nb-C based alloy is added, and NbC crystals are dispersed therein. 

Bibring et al. (US 4,043,841):

    PNG
    media_image1.png
    232
    291
    media_image1.png
    Greyscale


Lemkey et al. (US 3,528,808) discloses Ni-NbC alloys but not in the amounts as claimed.

Su et al., “The influence of niobium, chromium, molybdenum and carbon on the sliding wear behavior of nickel-base hardfacing alloys,” Wear 209 (1997) 160-170 (copy provided); 
Smith et al., “The role of Niobium in Wrought Precipitation-Hardened Nicel-Base Alloys,” Superalloys 719, 625, 706 and Derivatives, TMS (The Minerals, Metals, & Materials Society), 2005 (copy provided); and
Thompson et al., “The Relationship between Carbon Content, Microstructure, and Integranular Liquation Cracking in Cast Nickel Alloy 718,” Metallurgical Transactions A, Volume 22A, February 1991, 557-567 (copy provided).		
	Accordingly, there is no teaching, suggestion, and/or motivation to arrive at the clad material as claimed that includes the specified Ni alloy layer composition.  As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
6.	The following argument is addressed for clarity of the record.  Applicant argues under the header, “The present claims do not contain any “new matter” the following:  
	On pages 6-9 of the Office Action, the Examiner asserts that the presently claimed range of C content is a narrower range within the broader range disclosed in the specification, is not disclosed in the specification as a preferred range, and is therefore a “different invention than the originally disclosed range”.
This assertion regarding “new matter” is respectfully traversed.
The presently claimed range of C content does not produce a different clad material than an alloy having some other C content within the broader range disclosed in the specification. More particularly, an alloy having a C content within the range disclosed in the specification, including the presently claimed range of 0.37-0.47 mass% still has a high tensile strength and a small volume resistivity, as shown in Table 3. But as additionally disclosed in paragraph 0080 of the specification:

Furthermore, as the content percentages of C increased, the volume resistivities of the Ni alloy plate materials hardly changed, but when the content percentages of C exceeded about 0.10 mass%,1 the volume resistivities of the Ni alloy plate materials became smaller on the contrary.

The presently claimed range of C content, corresponding to Test Materials 14 and 15, is merely reciting embodiments having the further-reduced volume resistivities. Thus, contrary to the Examiner’s assertion, the presently claimed alloy is not a different invention than what is disclosed in the specification.

	In response, the Examiner submits that the claims would only be considered as introducing new matter in the instance that unexpected results for the narrower range was established (see response section 1 of prior Office Action).  As unexpected results have not been established, the point is moot, and the claims do not introduce new matter.   
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729